Citation Nr: 0902092	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-15 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
January 1965, and from November 1965 to November 1981.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in January 2007 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

On a substantive appeal received in May 2005, the veteran 
marked the appropriate box to indicate that he wanted a 
personal hearing before the Board in Washington D.C.  A 
hearing was scheduled for September 2005, however, the 
veteran cancelled the hearing.


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  



The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication PTSD notice by 
letters dated in April 2004 and August 2004.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.                             

The RO provided the appellant with additional notice in 
February 2007, subsequent to the November 2004 adjudication.  
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.
  
While the February 2007 notice was not provided prior to the 
November 2004 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in an October 2008 
supplemental statement of the case, following the provision 
of notice.  The veteran and his representative have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  


Duty to Assist

VA has obtained service and VA treatment records, assisted 
the veteran in obtaining evidence, and afforded the veteran 
VA examinations in May 2004 and June 2007.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f). The provisions of 38 C.F.R. § 
4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV). If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 

Here, one of the veteran's stressors has been verified.  A 
record from a unit history of the 432d Tactical 
Reconnaissance wing verifies that a sapper raid occurred on 
October 3, 1972 at the Udorn, Royal Thai Air Force Base 
(RTAFB), Thailand.  Service personnel records now associated 
with the claims file indicate that the veteran was assigned 
to the 432d Organizational Maintenance Squadron, Udorn, RTAFB 
from September 1972 to September 1973.  Although the unit 
history does not specifically state that the veteran was 
present during the sapper raid, the fact that he was 
stationed with a unit that was present while the sapper raid 
occurred would strongly suggest that the was exposed to the 
sapper raid.  See Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002).  

However, even with a verified stressor, it remains for 
consideration whether the veteran actually has PTSD. 

Prior to the June 2007 VA examination, there were conflicting 
reports as to whether the veteran has a current diagnosis of 
PTSD.  A March 2004 Vet Center Intake report shows that J.T., 
a counselor, assessed PTSD.  However, a VA psychiatric 
examination in May 2004 shows an assessment of major 
depression.  The VA examiner stated that even though J.T. 
from the Vet Center entertained the diagnosis of PTSD, the 
veteran does not meet that criteria, but instead has major 
depression.  The VA examiner explained that the veteran 
probably did have some PTSD symptoms following the explosion 
of the ammunition dump in Vietnam, but those symptoms have 
completely vanished.  The VA examiner continued that the 
veteran had no nightmares of Vietnam, and there was nothing 
in his daily life that reminded him of Vietnam such as sites, 
sounds, and smells.  

The VA examiner stated that he attached great significance to 
the fact that when the veteran first sat down for the 
interview, he said that both of his parents recently died.  
The VA examiner observed that the veteran had a very sad look 
to his face that there seemed to have been a tendency to cry.  
When asked about tears welling up in his eyes, the veteran 
stated that it would occur occasionally for no apparent 
reason.  Additionally, the VA examiner found it significant 
that the veteran reported that he and his wife and another 
couple went for a hike and felt much better afterwards.  The 
veteran reported walking three miles a day and stated that he 
felt much improved.  The VA examiner concluded that this was 
consistent with depression and not with PTSD.  

Subsequent to the May 2004 VA examination, a social worker 
noted "PTSD" and "Depression, NOS [not otherwise 
specified]" in a June 2004 VA treatment record.  In January 
2007, the Board remanded the case since further development 
was necessary to reconcile the conflicting diagnoses.

The veteran was afforded a VA examination in June 2007.  
After review of the veteran's claims file and examination of 
the veteran, the VA examiner concluded that overall, the 
veteran does not meet criteria for the diagnosis of PTSD 
based on DSM-4 criteria (A-exposure to traumatic events; B-
persistent reexperience of traumatic event; C-intense 
psychological distress at exposure to internal/external cues 
that symbolize/resemble an aspect of the traumatic event; and 
D-persistent symptoms of increased arousal).   

The VA examiner concluded that the veteran did meet 
diagnostic criteria for cluster A symptoms of PTSD (exposure 
to traumatic events) in that he did experience events while 
in the miliary that did involve the risk of death to himself 
and to others, and that the veteran described at the time 
experiencing a sense of helplessness and horror.  

With respect to cluster B symptoms of PTSD (that relate to 
the traumatic event being persistently experienced), the VA 
examiner noted that the veteran did not at the time 
experience recurrent and intrusive distressing recollections 
of those events and denied experiencing intrusive thoughts of 
combat experiences and recurrent distressing dreams of the 
events.  The VA examiner continued that the veteran did 
report having difficulties with dreams while in Vietnam and 
just after Vietnam, and had the recurrence of bomb-related 
nightmares in 1972 when he was in Thailand.  The VA examiner 
observed that the veteran did not "act or feel" as if the 
traumatic events were recurring, and that he did not report 
experiencing "intense psychological stress and exposure to 
internal or external cues that symbolize or resemble an 
aspect of the traumatic event."  

With respect to cluster C symptoms of PTSD (symptoms of 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness), the veteran did 
report efforts to avoid thoughts, feelings, or conversations 
associated with traumatic events and also reported 
experiencing feeling of detachment for months as well as a 
restrictive range of affect.  The VA examiner reported that 
the veteran did meet diagnostic criteria for cluster C 
symptoms.  

With respect to cluster D symptoms of PTSD (persistent 
symptoms of increased arousal), the veteran denied current 
difficulties falling or staying asleep and reported no 
difficulties with outburst of anger, hypervigilance or 
exaggerated startle response.  It was noted that the symptoms 
he was experiencing do not cause clinically significant 
distress or impairment in social, occupational, or other 
important ares of functioning.  

Since the veteran did not meet cluster B or cluster D 
symptomatology, the VA examiner stated that he could not give 
a diagnosis of PTSD based on DSM-IV criteria.

The Board affords considerably more weight to the May 2004 
and June 2007 VA opinions than to the statements contained in 
the March 2004 Vet Center intake report and the June 2004 VA 
treatment record.  Among the factors for assessing the 
probative value of a medical opinion are the examiner's 
access to the claims file, and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Not only did the VA examiners from May 2004 and June 
2007 have access to the veteran's claims file, but they also 
provided reports that were more thorough and detailed than 
the half-page reports provided by the Vet Center counselor in 
March 2004 and the social worker in June 2004.  Both of the 
aforementioned VA examiners' opinions acknowledged that the 
veteran had symptoms of PTSD, and the May 2004 VA examiner 
specifically addressed the March 2004 Vet Center record.  
Further, both explained why the veteran does not have a 
current diagnosis of PTSD based on DSM-IV criteria.  For the 
reasons set forth above, the Board finds that the opinions 
rendered in the May 2004 and June 2007 VA examination reports 
are clearly more probative than the March 2004 Vet Center 
intake report and the June 2004 VA treatment record.    

The Board acknowledges the veteran's assertion that he does 
not have depression, and that he has PTSD.  However, although 
lay persons are competent to provide evidence regarding 
injury and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.

Therefore, based on the competent medical evidence of record, 
the Board must conclude that the veteran does not have PTSD.  
The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
PTSD.  As the preponderance of the evidence weighs against 
the claims, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. 
§ 5107(b).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


